    Case 5:17-cv-00179-JPB Document 80 Filed 01/30/19 Page 1 of 4 PageID #: 746



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 Wheeling Division

DIANA MEY,
CRAIG CUNNINGHAM,
STEWART ABRAMSON, and
JAMES SHELTON,
individually and on behalf of a class of all
persons and entities similarly situated,

                  Plaintiffs,

vs.                                                           Case No. 5:17-cv-00179-JPB
                                                              Judge Bailey
DIRECTV, LLC;

and

ADAM COX;
AC1 COMMUNICATIONS;
IQ MARKETING 2, CORP., d/b/a PACIFICOM;
MICHAEL ASGHARI;
NAS AIR LOGISTICS;
JOHN MATTHEWS;
BIRJU, LLC;
PIC SIX, LLC;
MYLAN JOHNSON GROUP;
XCITE SATELLITE, LLC;
EXACT ESTIMATING, LLC;
CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
KREATAMOTIVE LLC;
EXPLOSIVE SALES MARKETING GROUP, INC.,

               Defendants.

                           JOINT MOTION REQUESTING THE
                         COURT TO ENTER PROTECTIVE ORDER

        Plaintiffs Diana Mey, Craig Cunningham, Stewart Abramson and James Shelton, and

defendants DIRECTV, LLC;1 ACI Communications; and Xcite Satellite, LLC, by their counsel,



1
 The case is currently stayed as to DIRECTV, but DIRECTV joins this Motion as it remains a party and
hence, may receive confidential materials that warrant protection.
 Case 5:17-cv-00179-JPB Document 80 Filed 01/30/19 Page 2 of 4 PageID #: 747



appear before the Court to request entry of the proposed Protective Order filed with this Joint

Motion. The proposed Protective Order is the sample protective order found on the website of

the Northern District of West Virginia's website, with two changes: (1) modifying the

"Confidential Information" definition in paragraph 2(a) so as to include personal information of

third parties (e.g., customer account information), and (2) modifying the destruction of copies

provision of paragraph 23 to exclude materials that may have been copied to back-up tapes in the

ordinary course.

Dated: January 30, 2019                      Respectfully submitted by:

                                             s/ Sharon F. Iskra
                                             John W. Barrett (WV Bar No. 7289)
                                             Jonathan R. Marshall (WV Bar No. 10580)
                                             Sharon F. Iskra (WV Bar No. 6582)
                                             Bailey & Glasser, LLP
                                             209 Capitol Street
                                             Charleston, WV 25301
                                             304.345.6555 | 304.342.1110 (facsimile)
                                             jbarrett@baileyglasser.com
                                             jmarshall@baileyglasser.com
                                             siskra@baileyglasser.com
                                             skinney@baileyglasser.com

                                             Anthony Paronich, pro hac vice
                                             Edward A. Broderick, pro hac vice
                                             Broderick & Paronich, P.C.
                                             99 High Street, Suite 304
                                             Boston, MA 02110
                                             617.738.7080| 617.830.0327
                                             anthony@broderick-law.com
                                             ted@broderick-law.com

                                             Matthew P. McCue, pro hac vice
                                             Law Office of Matthew P. McCue
                                             1 South Avenue, Suite 3
                                             Natick, MA 01760
                                             508.655.1415 | 508.319.3077
                                             mmccue@massattorneys.net



                                                 2
Case 5:17-cv-00179-JPB Document 80 Filed 01/30/19 Page 3 of 4 PageID #: 748



                                  Ryan McCune Donovan (WV Bar No. 11660)
                                  Hissam Forman Donovan Ritchie PLLC
                                  P.O. Box 3983
                                  Charleston, WV 25339
                                  681.265.3802 | 304.982-8056
                                  rdonovan@hfdrlaw.com
                                  Counsel to Plaintiffs

                                  s/ Danielle M. Waltz_____________
                                  Danielle M. Waltz (WV Bar No. 10271)
                                  Sarah A. Phipps (WV Bar No. 13031)
                                  Jackson Kelly PLLC
                                  500 Lee Street East, Suite 1600
                                  Charleston, WV 25301
                                  304.340.1160 | 304.340.1130
                                  dwaltz@jacksonkelly.com
                                  sarah.a.phipps@jacksonkelly.com

                                  Archis A. Parasharmi, pro hac vice
                                  Daniel E. Jones, pro hac vice
                                  Mayer Brown LLP
                                  1999 K Street NW
                                  Washington, DC 20006
                                  202.263.3328 | 202.263.5328
                                  aparasharami@mayerbrown.com
                                  djones@mayerbrown.com
                                  Counsel to DIRECTV, LLC

                                  s/ Bryan N. Price__________________
                                  Jeffrey M. Wakefield (WV Bar No. 3894)
                                  Jason Lee Holliday (WV Bar No. 12749)
                                  Bryan N. Price (WV Bar No. 8846)
                                  Flaherty Sensabaugh Bonasso PLLC
                                  200 Capitol Street
                                  P. O. Box 3843
                                  Charleston, WV 25338-3843
                                  304.345.0200 | 304.345.0260 (facsimile)
                                  jwakefield@flahertylegal.com
                                  jholliday@flahertylegal.com
                                  bprice@flahertylegal.com
                                  rharrel@flahertylegal.com
                                  Counsel to ACI Communications
                                  and Adam Cox




                                     3
Case 5:17-cv-00179-JPB Document 80 Filed 01/30/19 Page 4 of 4 PageID #: 749



                                  s/ Debra Lee Allen_______________
                                  Debra Lee Allen (WV Bar No. 9838)
                                  Spilman Thomas & Battle, PLLC
                                  Remote Location:
                                  292 Pleasant Valley Drive
                                  Charles Town, WV 25414
                                  304.291.7951 | 304.291.7979 (facsimile)
                                  dallen@spilmanlaw.com
                                  Counsel for Xcite Satellite, LLC




                                     4
